Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 1, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on June 1, 2022 (hereafter “Response”). The amendments to the claims—which are relative to the April 11, 2022 amendment subsequently entered on April 20, 2022, are acknowledged and have been entered.
Claims 1 and 9 are now amended.
New claim 35 is now added.
Claims 1–7, 9–17, and 31–35 are pending in the application. 
RESPONSE TO ARGUMENTS
All previous grounds of objection are hereby withdrawn, responsive to the last two amendments resolving all of the informalities in claims 9 and 10.
All previous grounds of rejection under 35 U.S.C. § 103 are also withdrawn, responsive to the latest amendment narrowing the scope of independent claim 1 (and therefore all other dependent claims) to an even narrower version of claim 9, in which a first input command for modifying the claimed timeline “comprises a touch that is determined by [an] image sensor.” Pruitt teaches an image sensor, but neither Pruitt nor Hawkins explicitly disclose the same being used to detect a touch input. However, Maciocci (the newly cited reference discussed herein) does teach an image sensor that detects touch inputs from a user as now recited in claim 1, and further teaches one configured to “detect and provide positional information in three-dimensional space of one or more fingers, hands, arms, or legs of the user,” as now recited in new claim 35. As will be discussed below, there is also at least preponderance of evidence that there was good reason for those skilled in this field to combine Maciocci with Pruitt and Hawkins. Accordingly, all of the claims now stand rejected under 35 U.S.C. § 103 for the reasons set forth herein.
For these reasons, and since all of the claims stand rejected, any request for an allowance of claims is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claim 1 for having the following informality:
The amendment to claim 1 tacks the limitation about the first input comprising a touch onto the end of the claim, rather than reciting it together with the element it is meant to limit, thus separating the claim element and its limitation with another claim element that is not relevant to the limitation. This makes the claim difficult to read, and there appears to be no logical reason or necessity for reciting this limitation at the end of the claim (other than ease of drafting the amendment). Also, the addition of a second conjunction at the end of the list is not grammatically correct.
The Examiner recommends either of the following corrections:
Option I
	determine a first input command by the user to display a modified timeline of medical information of the patient, wherein the modified timeline of medical information comprises information relating to the first position over a second time range, and wherein the first input command comprises a touch that is determined by the image sensor; and 
	display, to the user using the display, a modified graphical indicium corresponding to the modified timeline[[,]] 
	
Option II
	determine, using the image sensor, a touch 
	display, to the user using the display, a modified graphical indicium corresponding to the modified timeline[[,]] 

Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–7, 9–17 and 31–35 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0278483 A1 (“Pruitt”) in view of U.S. Patent Application Publication No. 2009/0192823 A1 (“Hawkins”), and further in view of U.S. Patent Application Publication No. 2012/0249741 A1 (“Maciocci”).
Claim 1
Pruitt teaches:
A device for displaying and recording medical information of a patient to a user using a three-dimensional (3D) avatar, comprising: 
Pruitt provides a “conduit tool 110” shown in FIG. 1 “that presents a graphical user interface (GUI) 111 that is constructed to efficiently document a patient encounter as well as efficiently provide access to the patient's medical history as part of the documentation process” in part by using “a three-dimensional (3-D) anatomical human model 112.” Pruitt ¶ 19.
a display configured to present, to a user, an image 
“FIGS. 9A, 9B and 9C depict example GUI images displayed on a screen 920 of the physical platform.” Pruitt ¶ 93.
of a three-dimensional (3D) avatar representing a patient; 
“In accordance with example implementations, the conduit tool 110 may display an age and gender appropriate 3-D anatomical model for the patient.” Pruitt ¶ 90. Specifically, screen 920 displays a model 901, which is “a 3-D model that may be rotated” in all three axes of an orthogonal coordinate system. Pruitt ¶ 99.
one or more sensors configured to capture input commands of the user, wherein the one or more sensors comprise an image sensor; 
“For the example implementation of FIG. 1, the conduit tool 110 is part of a local system 104,” Pruitt ¶ 20, which, inter alia, has “sensors (capacitance touch sensors, a camera, and so forth) to acquire input from the clinician; other input devices (a mouse, a keyboard, etc.); and so forth.” Pruitt ¶ 25.
and a processor configured to: 
“As examples, in accordance with some implementations, the local system 104 is a processor-based system.” Pruitt ¶ 20.
in response to user activity for requesting a timeline, display, to the user using the display, a graphical indicium of a first timeline of medical records at a first position 
“The virtual desk button 910 (see FIG. 9A) allows the selection a virtual desk for the clinician. In this manner, the virtual desk may be used to display 2-D and/or 3D documents that are associated with the patient and are part of the patient's current medical record and/or past medical history. FIG. 11A depicts an example GUI image 1100 showing the virtual desk. In accordance with example implementations, conduit displays a timeline tool (a timeline tool at the bottom of the display screen, for example).” Pruitt ¶ 101. 
wherein the first timeline of medical records comprises information relating to the first position over a first time range; 
“The timeline tool may contain representative icons of files (such as the icons at reference numerals 1104, 1106 and 1108 of FIG. 11A, for example) for potential documents to be displayed, such as X-ray images, chart notes documents, lesion photographs, positron emission tomography (PET) scan images, magnetic resonance imaging (MRI) images, and so forth.” Pruitt ¶ 101.
determine a first input command by the user to display a modified timeline of medical information of the patient, wherein the modified timeline of medical information comprises information relating to the first position over a second time range; and display, to the user using the display, a modified graphical indicium corresponding to the modified timeline. 
“The clinician may filter the documents for a certain time range.” Pruitt ¶ 101.
Pruitt does not appear to explicitly say whether or not the conduit 110 presents the virtual desk GUI 1100 “relative to the 3D avatar.”
Hawkins, however, teaches a device comprising:
a display configured to present, to a user, an image 
“FIG. 5 illustrates an example graphical patient interface system 500 providing access to patient clinical and support information via a representation of a human figure.” Hawkins ¶ 70. 
of a three-dimensional (3D) avatar representing a patient; 
“The human figure portion 510 includes a graphical anatomic representation 515,” Hawkins ¶ 71, and “[i]n certain embodiments, the representation 515 can be a 3D representation of a body, certain body part, etc.” Hawkins ¶ 73.
one or more sensors configured to capture input commands of the user
The user interacts with the system 500 “with a mouse cursor.” Hawkins ¶ 48.
and a processor configured to: 
“Certain embodiments may be implemented using an existing computer processor, or by a special purpose computer processor incorporated for this or another purpose or by a hardwired and/or firmware system, for example.” Hawkins ¶ 85.
display, to the user using the display, a graphical indicium of a first timeline of medical records at a first position relative to the 3D avatar, 
“The system 500 includes a human figure portion 510 and an EHR timeline portion 520.” Hawkins ¶ 70. This disclosure alone falls within the scope of “relative to the 3D avatar,” because FIG. 5 explicitly shows EHR timeline 520 displayed on the right-hand side of human figure portion 510, and the right-hand side is indeed a position that is “relative to” the 3D avatar. 
That said, the Applicant will also observe that, to the extent the Applicant may interpret or amend “relative to the 3D avatar” with a narrower scope, Hawkins further teaches that, “[i]n certain embodiments, the timeline(s) 570–572 [from the EHR timeline portion 520] can be combined (e.g., overlaid) with the human [figure] 515, so the user sees a time series of the body or part itself, for example.” Hawkins ¶ 74. 
wherein the first timeline of medical records comprises information relating to the first position over a first time range; 
EHR portion 520 includes a “documents area 590” that displays “link(s) and/or other information 585-587 regarding imaging studies and/or other documents.” Hawkins ¶ 72.
determine a first input command by the user to display a modified timeline of medical information of the patient, wherein the modified timeline of medical information comprises information relating to the first position over a second time range; and
“A time bar 580 can be manipulated by a user along the timeline(s) 570–572 to access imaging studies and/or other documents corresponding to indicator(s) 575–577 at that date.” Hawkins ¶ 72.
display, to the user using the display, a modified graphical indicium corresponding to the modified timeline. 
“Positioning the time bar 580 at a point along the timeline(s) 570–572 at indicators 575–577 displays link(s) and/or other information 585–587 regarding imaging studies and/or other documents in a documents area 590.” Hawkins ¶ 72.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Pruitt’s virtual desk GUI 1100 by displaying the virtual desk GUI 1100 at a position “relative to the 3D avatar,” as taught by Hawkins. One would have been motivated to follow Hawkins’s instruction to position Pruitt’s virtual desk GUI 1100 relative to a first position on the 3D avatar because the simultaneous display “help[s] a user to grasp a full extent of a patient's current and past health without manually searching through multiple systems.” Hawkins ¶ 83.
Neither Pruitt nor Hawkins appear to explicitly disclose whether or not the first input command comprises a touch that is determined by an image sensor.
Maciocci, however, teaches a device 10 comprising:
a display configured to present, to a user, an image
“The head mounted device 10 may also include a display 540. The display 540 may display images obtained by the camera within the scene sensor 500 or generated by a processor within or coupled to the head mounted device 10.” Maciocci ¶ 122. 
one or more sensors configured to capture input commands of the user, wherein the one or more sensors comprise an image sensor; 
“The scene sensor 500, which may include stereo cameras, orientation sensors (e.g., accelerometers and an electronic compass) and distance sensors, may provide scene-related data (e.g., images) to a scene manager 510 implemented within the processor 507 which may be configured to interpret three-dimensional scene information.” Maciocci ¶ 118. The data collected by the scene sensor may include “user control inputs to the system, for example audio commands, gestures, and input devices (e.g., keyboard, mouse),” as well as data that a user control block 515 may “interpret user body part movements identified by the scene manager 510.” Maciocci ¶ 124.
and a processor configured to: 
The various modules and/or components shown in FIG. 5A may be computer-implemented via a processor configured with instructions to achieve the described functionality. See Maciocci ¶ 60. In particular, “[m]ethod 1100 may be implemented in a computing device having a processor configured with processor-executable instructions to perform operations of the method 1100.” Maciocci ¶ 176 (referring to FIG. 11).
determine a first input command by the user 
In block 1106, camera data received in the preceding blocks “may be processed for determining whether any anatomical features are contained within the view of the camera,” which in turn are “tracked in images over a time period and compared to a database or dictionary of user gestures to determine movements of the tracked anatomical features correspond to a recognized gesture. If a user gesture is recognized, the processor may output a command in response to the detected gesture.” Maciocci ¶ 179. 
to display a modified timeline of medical information
In some embodiments, the detected gesture may be “a swipe gesture for horizontal scrolling or shuttling through media.” Maciocci ¶ 341. To the extent that the Maciocci does not explicitly say that the non-functional, informational content of the “media” is medical information, those reviewing this rejection are reminded that (1) Pruitt and Hawkins explicitly teach displaying medical information of a patient, (2) Hawkins particularly teaches a first input command to display a modified timeline of medical information, and (3) even with the previous two points notwithstanding, “[w]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02(III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)).
and display, to the user using the display, a modified graphical indicium corresponding to the modified timeline, 
“If the head mounted display recognizes a gesture in the camera image data that matches an entry within the gesture dictionary (i.e., determination block 1107=’Yes’), the processor may process an input command that corresponds to the recognized gesture in block 1108. In block 1109, the input command may be executed by the processor.” Maciocci ¶ 180. 
“In block 1112, the processor may execute the recognized command and an indication or the recognized task may be displayed on the head mounted [device] in block 1113.” Maciocci ¶ 181. Thus, in a case where the input command involves scrolling, the processor executes the command for “scrolling or shuttling through media.” Maciocci ¶¶ 10 and 341.
and wherein the first input command comprises a touch that is determined by the image sensor.
Maciocci likewise explains that the gesture recognized at block 1106 is so recognized using an “anatomical recognition algorithm [that scans] the images received from the body mounted camera to determine if an anatomical feature is recognized,” so that “[p]ositions and orientations of recognized anatomical features may be tracked in images over a time period and compared to a database or dictionary of user gestures to determine movements of the tracked anatomical features correspond to a recognized gesture.” Maciocci ¶ 179. “For example, a user may gesture to anchor the virtual object 14 on a physical surface by pointing.” Maciocci ¶ 182. To be clear, Maciocci repeatedly describes additional input commands that are responsive to pointing or swiping (i.e., the claimed touch) other than merely virtual object anchoring, such as “a poke gesture, a pat gesture, or a tap gesture for target selection or toggling . . . and a swipe gesture for horizontal scrolling or shuttling through media.” Maciocci ¶¶ 10 and 341. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to detect any of the user inputs described in Pruitt and Hawkins—including Hawkins’s disclosed version of the claimed first input command—by using Maciocci’s scene sensor 500, which was a known component for detecting a touch input using an image sensor. 
In addition to the above findings concerning the scope and content of the prior art as compared to the claimed invention, the following additional findings, present in the evidence, support the above conclusion of obviousness:
(1) The skilled artisan would have been motivated to combine Maciocci with Pruitt and Hawkins because “large items” that are capable of displaying greater amounts of data and/or files “are very expensive and provide limited support for collaboration between users,” and thus, “[i]ndividuals would benefit from being able to break free from” these restrictions and gain a big screen virtual or augmented reality experience.” Maciocci ¶ 4.
(2) Combining Maciocci with Pruitt and Hawkins would have yielded nothing more than predictable results to one of ordinary skill in the art, because both Pruitt and Hawkins were ready off-the-shelf to receive input commands from users, and Maciocci was likewise ready off-the-shelf to “process an input command that corresponds to the recognized gesture.” Maciocci ¶ 180. In other words, the results of the combination were predictable because the information that Maciocci outputs was already expected by Pruitt and Hawkins’s respective systems.
(3) Pruitt, Hawkins, and Maciocci are in the same field of endeavor because all three references concern graphical user interfaces for displaying documents.
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to detect any of the user inputs described in Pruitt and Hawkins—including Hawkins’s disclosed version of the claimed first input command—by using Maciocci’s scene sensor 500.
Claim 2
Pruitt, as combined with Hawkins, teaches the device of Claim 1, 
wherein the graphical indicium of the first timeline comprises a first plurality of graphical indicia representing a first plurality of medical records of the patient taken in the first time range. 
“The timeline tool may contain representative icons of files (such as the icons at reference numerals 1104, 1106 and 1108 of FIG. 11A, for example) for potential documents to be displayed, such as X-ray images, chart notes documents, lesion photographs, positron emission tomography (PET) scan images, magnetic resonance imaging (MRI) images, and so forth.” Pruitt ¶ 101.
Claim 3
Pruitt, as combined with Hawkins teaches the device of Claim 2, 
wherein the modified graphical indicium of the modified timeline comprises a second plurality of graphical indicia representing a second plurality of medical records of the patient. 
“The clinician may filter the documents for a certain time range.” Pruitt ¶ 101.
Hawkins provides an overlapping teaching: “Positioning the time bar 580 at a point along the timeline(s) 570–572 at indicators 575–577 displays link(s) and/or other information 585–587 regarding imaging studies and/or other documents in a documents area 590.” Hawkins ¶ 72.
Claim 4
Pruitt, as combined with Hawkins, teaches the device of Claim 3, 
wherein the second time range follows the first time range, 
Since the timelines 570–572 are expressed as a series of dates, see Hawkins ¶ 72 and FIG. 5, it follows that any date capable of being incrementally selected via the time bar 580 inherently follows its previous position, and likewise, the next date in the sequence. 
and wherein the second plurality of medical records of the patient corresponds to medical information of the patient recorded during the second time range. 
“Positioning the time bar 580 at a point along the timeline(s) 570-572 at indicators 575-577 displays link(s) and/or other information 585-587 regarding imaging studies and/or other documents in a documents area 590.” Hawkins ¶ 72.
Claim 5
Pruitt, as combined with Hawkins, teaches the device of Claim 1, 
wherein the first timeline corresponds to a timeline of disease progression or recovery. 
“In this manner, the virtual desk may be used to display 2-D and/or 3-D documents that are associated with the patient and are part of the patient's current medical record and/or past medical history.” Pruitt ¶ 101.
Claim 6
Pruitt, as combined with Hawkins, teaches the device of Claim 1, 
wherein the graphical indicium of the first timeline is displayed at the first position as appearing on top of, overlapping, adjacent to, or behind the 3D avatar. 
“In certain embodiments, the timeline(s) 570–572 can be combined (e.g., overlaid) with the human [figure] 515, so the user sees a time series of the body or part itself, for example.” Hawkins ¶ 74.
Claim 7
Pruitt, as combined with Hawkins, teaches the device of Claim 1, 
wherein the first time range and the second time range overlap, and wherein the first plurality of medical records of the patient comprises a medical record of the second plurality of medical records of the patient. 
“The clinician may filter the documents for a certain time range,” Pruitt ¶ 101, i.e., in contrast to displaying all of the documents for the whole time range.
Claim 9
Pruitt, as combined with Hawkins, teaches the device of Claim 1, 
wherein the first plurality of graphical indicia are displayed as appearing horizontally to the user. 
As shown in FIG. 11A, the icons 1104–1108 are displayed horizontally. See Pruitt FIG. 11A
Claim 10
Pruitt, as combined with Hawkins, teaches the device of Claim 1, 
wherein a first graphical indicium of the first plurality of graphical indicia represents a summary of a first medical record of the first plurality of medical records of the patient. 
“The timeline tool may display identifiers depicting specific properties of the files, such as identifiers showing the type of file, the date of the file, and so forth.” Pruitt ¶ 101.
Claim 11
Pruitt, as combined with Hawkins, teaches the device of Claim 1, wherein the processor is further configured to: 
determine a second input command of the user that indicates a selection of a second graphical indicium by the user; 
“The clinician may edit a given PIN to update a patient's chart at later time after the patient leaves . . . . To perform the editing, the clinician identifies the PIN that holds the chart the clinician desired to modify. The clinician selects that PIN in the GUI 111 by clicking, tapping or pushing on it. The clinician pushes the edit button on the PIN window, and in accordance with example implementations, the PIN window opens to the charting panel with the data that was entered in that panel.” Pruitt ¶ 83.
It is acknowledged that Pruitt does not specify whether the foregoing input occurs within the virtual desk 1100 mentioned in the rejection of claim 1. However, no such requirement exists within the meaning of claim 11 or parent claim 1. The claim simply requires a processor configured to determine a second input command that selects any second graphical indicium, which is what Pruitt discloses at paragraph 83.
and retrieve a second medical record from an electronic medical record system. 
“As illustrated in FIG. 1, in accordance with example implementations, the conduit tool 110 uses a local conduit database 114 for purposes of . . . generating/forming/storing notes 115 (SOAP notes, for example); generating/updating EHRs; and, in general, acquiring and documentation associated with patient encounters.” Pruitt ¶ 22.
Claim 12
Pruitt, as combined with Hawkins, teaches the device of Claim 11, wherein the processor is further configured to 
receive updated medical information from the user and update the second medical record to include the updated medical information. 
“The clinician pushes the edit button on the PIN window, and in accordance with example implementations, the PIN window opens to the charting panel with the data that was entered in that panel. The clinician completes his/her updates and closes the PIN by selecting the OK button on the PIN window.” Pruitt ¶ 83.
Claim 13
Pruitt, as combined with Hawkins, teaches the device of Claim 12, 
wherein the updated medical information comprises written medical information of the user, visual medical information of the user, audio medical information of the user, or any combination thereof. 
“Upon creation, the PIN's dialog box, or window, defaults to the charting panels associated with the history and location tabs being selected (see, for example, FIG. 7B).” Pruitt ¶ 81. As shown, such information may be entered via “a text entry box to allow charting of a general description/notes describing the location of the complaint expressed by patient to the clinician.” Pruitt ¶ 67.
As another example, “the PIN window (a charting panel, for example) may include a button for initiating the taking of photographs by the camera of the platform (a camera of a tablet, for example) that hosts the conduit tool 110. In this manner, using this mechanism, the conduit tool 110, via the GUI 110, may allow the clinician to take photographs and store the photographs as part of the chart data for later viewing.” Pruitt ¶ 89.
Claim 14
Pruitt, as combined with Hawkins, teaches the device of Claim 1, wherein the processor is further configured to 
receive updated medical information of the patient from the user and create a new medical record of the patient. 
“[T]o initiate the documentation process for a given chief complaint, the clinician may open a new PIN and associate the PIN with a particular part (or skin map area) of the model 901, which is associated with the chief complaint. In response to the creation of the PIN, the conduit tool 110 displays a window 921, which contains a list of candidate symptoms for the selected body part.” Pruitt ¶ 93.
It is acknowledged that Pruitt does not specify whether the foregoing input occurs within the virtual desk 1100 mentioned in the rejection of claim 1. However, no such requirement exists within the meaning of claim 14 or parent claim 1. The claim simply requires a processor configured to determine a second input command that selects any second graphical indicium, which is what Pruitt discloses at paragraph 93.
Claim 15
Pruitt teaches the device of claim 1, 

“In accordance with example implementations, the conduit tool 110 may display an age and gender appropriate 3-D anatomical model for the patient.” Pruitt ¶ 90. Specifically, screen 920 displays a model 901, which is “a 3-D model that may be rotated” in all three axes of an orthogonal coordinate system. Pruitt ¶ 99.
Pruitt does not appear to explicitly disclose whether or not its LCD could be mounted to a person’s head, thereby including a virtual reality (VR) headset in the arrangement. 
Maciocci, however, teaches a system 10 
wherein the display comprises a virtual reality (VR) headset 
Maciocci’s system 10 includes a head mounted display that “can create the experience of virtual reality and enable user interactions with [a] virtual object.” Maciocci ¶ 69; see also Maciocci ¶¶ 3 and 6–8, and FIGS. 1–4.
configured to display the 3D avatar representing the patient.
Recall that Pruitt already teaches conventional software for displaying the 3D avatar on a webpage. See Pruitt ¶¶ 90 and 99.
Claim 16
Pruitt, as combined with Hawkins and Maciocci, teaches the system of Claim 15, 
wherein the processor is configured to receive instructions from the user through a gesture interface.
“[T]he local system 104 may have display to display the GUI images; sensors (capacitance touch sensors, a camera, and so forth) to acquire input from the clinician; other input devices (a mouse, a keyboard, etc.); and so forth, as can be appreciated by one of ordinary skill in the art.” Pruitt ¶ 25.
Alternatively, or in addition, Maciocci explicitly teaches a gesture interface it calls “user control block 515.” See Maciocci ¶ 124 (“the user control block 515 may include or be configured to access a gesture dictionary to interpret user body part movements identified by the scene manager 510”).
Claim 17
Pruitt, as combined with Hawkins and Maciocci, teaches the system of Claim 16, 
wherein the processor is configured to receive instructions from the user through a gesture interface configured to update the first timeline. 
“To perform the editing, the clinician identifies the PIN that holds the chart the clinician desired to modify. The clinician selects that PIN in the GUI 111 by clicking, tapping or pushing on it. The clinician pushes the edit button on the PIN window, and in accordance with example implementations, the PIN window opens to the charting panel with the data that was entered in that panel.” Pruitt ¶ 83.

Claim 31
Pruitt, as combined with Hawkins, teaches the device of Claim 1, wherein the processor is further configured to 
detect activation of a show timeline content item displayed with the 3D avatar, prior to displaying the graphical indicium of the first timeline of medical records. 
“The virtual desk button 910 (see FIG. 9A) allows the selection a virtual desk for the clinician. In this manner, the virtual desk may be used to display 2-D and/or 3D documents that are associated with the patient and are part of the patient's current medical record and/or past medical history. FIG. 11A depicts an example GUI image 1100 showing the virtual desk. In accordance with example implementations, conduit displays a timeline tool (a timeline tool at the bottom of the display screen, for example).” Pruitt ¶ 101. 
Claim 32
Pruitt and Hawkins teach the device of Claim 31, and Maciocci further teaches a processor configured to 
detect activation of the show timeline content item 
In block 1106, camera data received in the preceding blocks “may be processed for determining whether any anatomical features are contained within the view of the camera,” which in turn are “tracked in images over a time period and compared to a database or dictionary of user gestures to determine movements of the tracked anatomical features correspond to a recognized gesture. If a user gesture is recognized, the processor may output a command in response to the detected gesture.” Maciocci ¶ 179. 
from a holographic eyewear worn by the user. 
Maciocci’s system 10 includes a head mounted display that “can create the experience of virtual reality and enable user interactions with [a] virtual object.” Maciocci ¶ 69; see also Maciocci ¶¶ 3 and 6–8, and FIGS. 1–4.
Claim 33
Pruitt, as combined with Hawkins and Maciocci, teaches the device of Claim 32, wherein the processor is further configured to 
display to the user, via the holographic eyewear, whether the show timeline content item has been activated. 
“In the expanded mode, the entire PIN (i.e., the entire dialog window) is displayed and is active in the GUI 111 for purposes of soliciting clinician input. The expanded mode is used when selecting a symptom/complaint.” Pruitt ¶ 58.
Claim 34
Pruitt, as combined with Hawkins, teaches the device of Claim 1, wherein the processor is further configured to
determine that the timeline request user activity has occurred by detecting activation of a show timeline content item displayed with the 3D avatar.
“The virtual desk button 910 (see FIG. 9A) allows the selection a virtual desk for the clinician. In this manner, the virtual desk may be used to display 2-D and/or 3D documents that are associated with the patient and are part of the patient's current medical record and/or past medical history. FIG. 11A depicts an example GUI image 1100 showing the virtual desk. In accordance with example implementations, conduit displays a timeline tool (a timeline tool at the bottom of the display screen, for example).” Pruitt ¶ 101. 
Claim 35
Pruitt, as combined with Hawkins and Maciocci, teaches the device of Claim 1, 
wherein the image sensor is configured to detect and provide positional information in three-dimensional space of one or more fingers, hands, arms, or legs of the user.
“In block 1102, the processor may receive data from the cameras regarding the captured image. In block 1103, the processor may calculate distance and orientation of objects in the image.” Maciocci ¶ 178. “For example, the anatomical recognition algorithm may scan the images received from the body mounted camera to determine if an anatomical feature is recognized, such as a hand with five fingers and an arm. The process of recognizing anatomical features may also determine their orientation, such as the angle of a user's arm within the captured image.” Maciocci ¶ 179; see also Maciocci ¶ 197 (“the processor may determine whether an object is recognized within the images that corresponds to a user's feature, for example, the user's hands, arms, legs, torso, etc.”).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176